Citation Nr: 0321594	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to ionizing 
radiation and asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from March 1973 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VARO in Louisville, Kentucky, which denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.  

2.  The veteran died in October 1999.  The death certificate 
lists the cause of death as metastatic adenocarcinoma of 
unknown primary site.  An autopsy was not performed.  

3.  At the time of his death, the veteran had no service-
connected disabilities.  

4.  The fatal metastatic adenocarcinoma was first shown many 
years subsequent to service separation and is not shown to be 
related to military service.  

5.  The veteran's fatal metastatic adenocarcinoma is not 
shown to be the product of, or otherwise be related to, any 
inservice exposure to ionizing radiation or asbestos.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  (38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1310 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103(A) and 5107 (West Supp. 2002)).  To implement the 
provisions of the law, VA promulgated regulations.  See 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  This 
legislation eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to a claim, and expanded on VA's duty to 
notify a claimant and her representative, if any, concerning 
certain aspects of claim development.  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, have been accomplished.  

Through the February 2000 rating decision, the March 2000 
statement of the case, and various supplemental statements of 
the case, including one in January 2002, the appellant and 
her representative have been notified of the law and 
regulations governing entitlement to the benefits sought, the 
evidence which would substantiate her claim, and the evidence 
that has been considered in connection with the appeal.  
Further, in correspondence dated in August 2001, the RO 
specifically informed the appellant of the VCAA and VA's duty 
to assist her under the new law.  Additionally, in September 
2002, the Board itself undertook additional development.  
That development resulted in the association with the claims 
folder of the veteran's service personnel records and records 
detailing his record of occupational exposure to ionizing 
radiation.  The records detailing his exposure to ionizing 
radiation had previously been associated with the claims 
folder.  Thus, while in a recent case, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit had invalidated the regulatory provision in 
38 C.F.R. § 19.9 that allowed the Board to develop evidence 
on a claim, these records which have been obtained are 
essentially duplicative of evidence already on file and 
therefore do not constitute a violation of due process.  

The Board therefore concludes that a remand for due process 
purposes would serve no useful purpose with respect to the 
issue addressed on this appeal.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit falling to the veteran.);  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided.)  VA has 
satisfied its duties to inform and assist the appellant in 
this case with respect to the issue addressed above.  Further 
development of the claim and further expending of VA's 
resources with respect to the claim is not warranted.  

A review of the veteran's service medical records reflects no 
complaints or abnormalities indicative of the presence of 
cancer.  

The veteran's personnel records disclose that he served 
primarily on attack submarines and ballistic missile 
submarines.  His position was as a quartermaster, a position 
which reflects he was involved in navigation functions such 
as plotting courses.  

Private medical records document the onset of cancer in 1997.  
At the time of a visit with a private oncologist in August 
1997, the veteran reported that he was in his usual health 
until April of that year when he began noticing upper 
abdominal discomfort and gradual loss of weight.  Testing 
resulted in a diagnosis of metastatic carcinoma of the 
abdomen.  

The death certificate reflects that the cause of death was 
metastatic adenocarcinoma of unknown primary site.  No 
contributory conditions were indicated.  An autopsy was not 
performed.  

In a January 2000 communication, Ratilal G. Gajera, M.D., an 
oncologist, stated that the veteran had been found to have 
metastatic adenocarcinoma dating back to December 1997 with 
extensive disease involving the abdomen.  He reported the 
veteran's wife mentioned that while he was in the military, 
the veteran was routinely checked for radiation exposure.  
She noted there was also possible exposure to asbestos during 
service.  The oncologist indicated the clinical behavior of 
the veteran's cancer involved a lot of serosal surfaces in 
the abdomen and a tumor, which looked very similar to 
mesothelioma.  He opined it was "quite possible" that the 
veteran's cancer "very well could be contributed by his 
exposure to ionizing radiation therapy in the past and/or 
asbestos exposure also."  

In a memorandum dated October 30, 2001, an opinion was 
requested of the VA's Chief Public Health and Environmental 
Hazards Officer.  The November 1, 2001, opinion from the 
Office of the Chief Public Health and Environmental Hazards 
Officer, indicated that she had reviewed the dose assessment 
and the veteran's medical information and cause of death.  
She related that based on the report from the Naval Dosimetry 
Center, it was estimated that the veteran had been exposed to 
a dose of ionizing radiation during service of 1.337 rem.  
Based on the veteran's DD-1141 Forms (record of occupational 
exposure to ionizing radiation), it was estimated that he was 
exposed to a dose of ionizing radiation during service of 
1.337 rem.  It was indicated that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report (November 6, 1988), did not 
provide screening doses for adenocarcinomas of unknown 
primary site.  Based on autopsy findings, it was stated the 
most common primary sites were lung, pancreas (together 
accounting for about 40 percent) and gastrointestinal sites, 
including the stomach, colon, liver and biliary tree.  She 
went on to indicate that applicable CIRRPC screening doses 
for cancer of lung in nonsmokers, pancreas, stomach, colon, 
and liver following exposure at age 24 were, respectively, 
4.0 rem, 8.96 rem, 9.66 rem, 23.44 rem, and 1.92 rem (CIRRPC 
report page 29).  It was indicated the screening dose for 
lung cancer was modified to 4 rads for nonsmokers based on 
information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 267 to 278.  She 
noted the veteran's estimated exposure was less than those 
screening doses.  She stated that, therefore, there was a 99 
percent credibility that there was "no reasonable possibility 
that it is as likely as not that cancer at any of these sites 
is related to his [the veteran] exposure to ionizing 
radiation."  She indicated the CIRRPC report did not provide 
screening doses for biliary cancer.  She noted that the 
gallbladder's sensitivity to radiation induced cancer was 
considered to be very low or absent and she cited to Mettler 
and Uptown, Medical Effects of Ionizing Radiation, 2nd 
Edition, 1995, page 73.  

She went on to indicate the proposed guidelines for 
determining the probability of causation under the Energy 
Employees Occupational Illness Compensation Program Act of 
2000 included consideration of likely primary sites for 
cancers involving the peritoneum in addition to the sites 
discussed above, those being the rectum and connective and 
soft tissue.  She stated, however, that malignancies of the 
latter sites would not be adenocarcinomas.  Also, it was 
indicated that the CIRRPC report did not provide screening 
doses for rectal cancer.  She stated that a statistically 
significant increased risk for rectal cancer had been found 
only after extremely high radiation therapy doses (for 
instance, thousands of rads).  She cited to Mettler and 
Uptown, page 181.  She reiterated that in light of the above 
discussion, it was her opinion that it was "unlikely that the 
veteran's adenocarcinoma of unknown primary site can be 
attributed to exposure to ionizing radiation in service."  

In a November 2001 statement, the Director of VA Compensation 
and Pension Service indicated that as a result of the above-
mentioned opinion, and following a review of the evidence in 
its entirety, it was the Director's opinion that there was no 
reasonable possibility that the veteran's metastatic 
adenocarcinoma involving the peritoneum from an unknown 
primary site was the result of occupational exposure to 
ionizing radiation during military service.  

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  Generally, a death is service 
connected if it "resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is a principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F 
3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims bases on ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet.App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  (38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifest to a degree of 10 percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307; See 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  

Service connection is presumed for a specified disease that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A § 1112(c)(1).  See 38 U.S.C.A 
§ 1112(c)(2) and 38 C.F.R. §§ 3.309(d)(2) (listing diseases 
specific to radiation-exposed veterans for purposes of the 
presumption).  A "radiation-exposed veteran" is a veteran who 
participated in radiation-risk activity.  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  "Onsite 
participation" includes, during the official operational 
period of an atmospheric nuclear test, persons at the test 
site, or performance of official military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv).  

When a claimant contends that a radiogenic disease, which 
first became manifest after service is the result of exposure 
to ionizing radiation in service, an assessment is made as to 
size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  
A "radiogenic disease" is a disease that is induced by 
ionizing radiation, including pancreatic cancer.  38 C.F.R. 
§ 3.311(b)(2).  Except as otherwise provided, the radiogenic 
disease must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).  

When it is determined that a veteran was exposed to ionizing 
radiation and that the veteran subsequently developed a 
radiogenic disease within the specified time period, the 
claim is referred to the Undersecretary for Benefits for 
additional consideration.  38 C.F.R. § 3.311(b)(1).  The 
Undersecretary for Benefits will consider the claim based on 
specified factors:  The probable dose, the relative 
sensitivity of the involved tissue, the veteran's gender and 
pertinent family history, the veteran's age at the time of 
exposure, the time lapse between the exposure and the onset 
of the disease, and the extent to which cause is not related 
to service may have contributed to the development of the 
disease.  38 C.F.R. § 3.311(e).  The Undersecretary for 
Benefits may also request an advisory opinion from the 
Undersecretary for Health.  38 C.F.R. § 3.311(c)(1).  

If the Undersecretary for Benefits is convinced that sound 
scientific and medical evidence supports the conclusion that 
it is at least as likely as not that the veteran's disease 
resulted from exposure to radiation in service, he or she 
shall inform the RO with a discussion of the evaluation and 
the applicable factors.  38 C.F.R. § 3.311(c)(1)(i).  "Sound 
scientific evidence" means observations, findings, or 
conclusions that are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and will stand peer review.  38 C.F.R. 
§ 3.311(c)(3).  "Sound medical evidence" means observations, 
findings, or conclusions that are consistent with current 
medical knowledge and are so reasonable and logical as to 
serve as the basis of management of a medical condition.  Id.

If the Undersecretary for Benefits determines that there is 
no reasonable possibility that the disease resulted from 
radiation exposure in service, he or she should so inform the 
RO.  38 C.F.R. § 3.311(c)(1)(ii).  If the Undersecretary for 
Benefits is not able to make a determination as to the 
likelihood of the disease resulting from inservice exposure, 
he or she must refer the claim to an outside consultant.  
38 C.F.R. § 3.311(c)(2).  This has all taken place in this 
case.

In this case, the cause of the veteran's death as listed on 
the death certificate is metastatic adenocarcinoma of unknown 
primary site.  At the time of death, the veteran had no 
service-connected disabilities and there is no medical 
evidence that specifically links the cause of the veteran's 
death to service.  In addition, there is no evidence that the 
veteran had any form of cancer within one year after 
separation from service.  Therefore, the presumption of 
service incurrence for chronic disease is not applicable.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

In the instant case, the claim is not based upon 
participation in atmospheric nuclear testing related to 
participation in the American Occupation of Hiroshima or 
Nagasaki prior to 1946.  Rather, the claim is based on 
occupational exposure.  With that in mind, there is a record 
of occupational exposure to ionizing radiation (DD Form 1141) 
which was maintained with regard to the veteran.  The 
veteran's cancer was metastatic adenocarcinoma.  While the 
primary site was never definitely ascertained, 38 C.F.R. 
§ 3.311(2), the term radiogenic disease means a disease that 
may be induced by ionizing radiation and includes pancreatic 
cancer and any other cancer.  In this case, a dose assessment 
was secured.  An October 2001 Naval Dosimetry Center letter 
indicated all exposures for the veteran were whole body 
unless otherwise indicated and his total lifetime dose was 
given as 1.337 rem.  It is noted that he was 24 years old 
when first occupationally exposed to radiation while aboard a 
nuclear powered submarine.  Based on the dose assessment, the 
type of cancer incurred, and the other pertinent information 
of record, the VA Chief of Public Health and Environmental 
Hazards Officer determined that it was unlikely that the 
fatal cancer was attributable to radiation exposure in 
service.  There is no contrary medical opinion of record.  
Therefore, the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.311, 3.312.  The appellant has not submitted any 
alternative dose assessment from a credible source that 
conflicts with the record of the veteran's occupational 
exposure to ionizing radiation covering his several years of 
active duty on Navy ships.  Absent such an assessment, the 
Board finds no reasonable basis to undertake additional 
investigation or to issue findings contrary to the evidence 
currently of record.  See 38 C.F.R. § 3.311(a)(3) 
(reconciling a conflicting dose assessment from a credible 
source).  

Likewise, the medical record is devoid of clinical evidence 
demonstrating that the presence of cancer is otherwise 
related in any manner to the veteran's active service.  The 
Board is aware of the appellant's contentions to the effect 
that the veteran's fatal adenocarcinoma was the product of 
inservice exposure to asbestos.  The record, however, does 
not contain any findings that there was an etiological or 
causal relationship between the adenocarcinoma and any 
exposure to asbestos that the veteran might have incurred 
during his service.  To the contrary, the medical records 
compiled in conjunction with treatment accorded the veteran 
from 1997 on do not at any time cite the presence of 
asbestosis or an asbestos-related illness, nor do they show 
that asbestos exposure was considered to be a possible source 
of the veteran's carcinoma.  While a private oncologist has 
opined that it was "quite possible" that the veteran's cancer 
very well could "be contributed by his exposure to ionizing 
radiation therapy in the past and/or asbestos exposure....", 
the position taken by that physician appears to be premised 
on a history furnished by the appellant subsequent to the 
filing of her claim for VA benefits.  The Board is not 
required to accept medical opinions that are based on the 
appellant's recitation of medical history (or, in this case, 
exposure history).  See Godfrey v. Brown, 8 Vet.App. 113 
(1995); See also Owens v. Brown, 7 Vet.App. 429 (1995).  
Moreover, the record does not show that the appellant has the 
requisite training or expertise that would render her 
competent to express medical opinions or findings; 
accordingly, her contentions that the veteran's fatal 
adenocarcinoma was related to inservice asbestos exposure, 
are no more than unsubstantiated conjecture that, in the 
absence of supporting medical evidence, are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  

The Board also notes that the exposure history posited by the 
appellant is not substantiated anywhere in the record.  The 
veteran's service personnel records do not show that he was 
exposed to asbestos.  Further, his occupation in service 
according to the service personnel records was in the area of 
navigation, a field in which there has not been shown to 
involve a greater risk of asbestos exposure than other 
fields.  




In view of the foregoing, the Board must conclude that the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

